DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-3 are allowed. 
Independent claim 1 respectively recites the limitations: 
step D: capturing a number of images of at least one region of the object by moving the Sight sheet in the sample plane in a relative movement of the light sheet and the object, wherein the captured images are inclined with respect to the sample plane and form an inclined stack,
step E: transforming the inclined stack to a normalized Z-stack, in which image data of the captured images are assigned with correct orientation with respect to the reference axis, and
step F: performing a maximum intensity projection in the normalized Z-stack, wherein all image points which are located one behind the other along the second optical axis, or along axes which are parallel thereto, are evaluated with respect to their respective intensity and the image point having the highest intensity is seiected along each axis, and
a resulting overview image is: generated by way of each of the seiected image points being imaged as a virtual projection into a projection plane that is parallel to the image plane of the detector.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667